Case 19-25357   Doc 13   Filed 09/10/19 Entered 09/10/19 17:44:17   Desc Main
                           Document     Page 1 of 5
Case 19-25357   Doc 13   Filed 09/10/19 Entered 09/10/19 17:44:17   Desc Main
                           Document     Page 2 of 5
Case 19-25357   Doc 13   Filed 09/10/19 Entered 09/10/19 17:44:17   Desc Main
                           Document     Page 3 of 5
Case 19-25357   Doc 13   Filed 09/10/19 Entered 09/10/19 17:44:17   Desc Main
                           Document     Page 4 of 5
Case 19-25357   Doc 13   Filed 09/10/19 Entered 09/10/19 17:44:17   Desc Main
                           Document     Page 5 of 5
